NOT FOR PUBLICATION                           FILED
                                                                          APR 27 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM HOUGH,                                  No. 19-15792

                Plaintiff-Appellant,            D.C. No. 3:18-cv-04902-VC

 v.
                                                MEMORANDUM*
SEIU LOCAL 521,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      William Hough appeals from the district court’s summary judgment in his

42 U.S.C. § 1983 putative class action alleging a First Amendment claim arising

out of compulsory agency fees (also known as fair share fees) paid to SEIU Local

521. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hough’s request for oral
argument, set forth in the opening brief, is denied.
Danielson v. Inslee, 945 F.3d 1096, 1098 (9th Cir. 2019), cert. denied, No. 19-

1130, 2021 WL 231555 (Jan. 25, 2021). We affirm.

      The district court properly granted summary judgment because a public

sector union can, as a matter of law, “invoke an affirmative defense of good faith

to retrospective monetary liability under section 1983 for the agency fees it

collected” prior to the Supreme Court’s decision in Janus v. American Federation

of State, County & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018).

Danielson, 945 F.3d at 1097-99 (“[P]rivate parties may invoke an affirmative

defense of good faith to retrospective monetary liability under 42 U.S.C. § 1983,

where they acted in direct reliance on then-binding Supreme Court precedent and

presumptively-valid state law.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     19-15792